Case 2:19-cv-21492-MCA-MAH Document 1-3 Filed 12/20/19 Page 1 of 5 PagelD: 30

Page | of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

UNITED STATES DISTRICT COURT

 

for the a
Mad om A Peoe ) _.
" Plaintiff/Petitioner , _—_ _ - ) c
TD eto Comme tic, NATO ANG, Civil Action No.
KN . . Defendani/Respondent oY

 

Ww Avr Danone Leh ove
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)

 

Affidavit in Support of the Application Instructions

1am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. Ideclare “none,” or “not applicable (N/A),” write that response. If

under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your
a dismissal of my claims. name, your case's docket number, and the question number.

Signed: & 5 Oe ae Date: \U VI I4

1. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,

semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 
 

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment oe § § ,
Self-
elf-employment § 3, | 00 § § $
Income from real property (such as rental income) § O § $ § ,
Interest and dividends $ 9 5 $ $
Gift
_ s 9 5 5 5
Ali
mony 3 © 5 § $
Child
ud support § O . $ g

 

 

 

 

 

 

 

 
Case 2:19-cv-21492-MCA-MAH Document 1-3 Filed 12/20/19 ‘Page 2 of 5 PagelD: 31

mn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Forn)
Retirement (such as social security, pensions, annuities, 5 O $ 5 $
insurance)
Disability (such as social security, insurance payments) $0 5 5 5
Unemployment payments
Public-assistance (such as welfare) $ oO $ $ $
Othe ify):
T (pecity) SO $ § §
. “4 |. ; ; 0
Total monthly income: 5 S /AB.00 18 0.00)$ 0.00 [8 0.00
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.) .
Employer - Address Dates of employment Gross
monthly pay
‘ 4 7 - . i
450 47 Ate AFI C / Y §
Woe< A Tes ALL }110\ Lo| % | 00
5
3, List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay |
$
$
$
4, How much cash do you and your spouse have? $
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
spouse has
$ $
$ $
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
a

Case 2:19-cv-21492-MCA-MAH Document 1-3 Filed 12/20/19 Page 3 of 5 PagelD: 32

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Fonn)

Page 3 of 5

 

 

 

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
_ household furnishings.
Assets owned by you or your spouse
_ {Home (Value) $ Bh

 

Other real estate (Value)

5 0

 

Motor vehicle #/ (Value) “Tayi oY ( Carry WS

sPATD To f\\

 

Make and year: LO) 5

 

Model: C ONY

 

Registration #:

 

Motor vehicle #2 (Value)

 

Make and year:

 

Model:

 

Registration #:

 

Other assets (Value)

 

Other assets (Value)

 

 

 

 

6.

State every person, business, or organization owing you or your spouse money, and the amount owed.

 

Person owing you or your spouse
money

Amount owed to you

Amount owed to your spouse

 

 

 

 

 

 

N/A 5 5 0
$ $
$ $

 

 

7. State the persons who rely on you or your spouse for support.

 

Name (or, if under 18, initials only) Relationship

 

 

 

 

 

 

 

 
ve!

Case 2:19-cv-21492-MCA-MAH Document 1-3 Filed 12/20/19 Page 4 of 5 PagelD: 33

AQ 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Fonn)

Page 4 of 5

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the

monthly rate.

 

You

Your spouse

 

Rent or home-mortgage payment (including lot rented for mobile home)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are real estate taxes included? O Yes. No $ j y q Cv $
Is property insurance included? O Yes SLNo )
Utilities (electricity, heating fuel, water, sewer, and telephone) $25 - BS §
Home maintenance (repairs and upkeep) $ © $
Food s \bo $
Clothing $ © $
Laundry and dry-cleaning $ 4 0 $
Medical and dental expenses $ © $
Transportation (not including motor vehicle payments) $ 400 $
Recreation, entertainment, newspapers, magazines, etc. $ 2) $
Insurance (not deducted from wages or included in mortgage payments)
Homeowner's or renter’s: $ © $
Life: 3 $
Health: 3° oO $
Motor vehicle: $ G20 Yéarfy $
Other: $ 6 $
Taxes (not deducted from wages or included in mortgage payments) (specify): $ 0 5
Installment payments
Motor vehicle: $ 0 $
Credit card (name). $ O $
Department store (name): $ @ $
Other: $ QO $
Alimony, maintenance, and support paid to others $ OE) $

 

 

 
 

Case 2:19-cv-21492-MCA-MAH Document 1-3 Filed 12/20/19 Page 5 of 5 PagelD: 34

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed
Statement) 34O 0 $
Other (specify): $ O $ e
Total monthly expenses: 0.0015 0.00

10.

Li.

12.

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

O Yes —~QI No If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? O Yes “YNo

If yes, how much? $

Provide any other information that will help explain why you cannot pay the costs of these proceedings.
. . _ v a Vy. : ' o - , ,
Keee XR UAT We Kees Wi on chi i] TO PION nto 15 Vecey
diacork,

Identify the city and state of your legal residence.
Ady \ —
Wer Ee | ND

Your daytime phone number: (4) We"37 <7

Your age: oY ___-Your years of schooling: ve
